                                                   .

                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE

FRANKLYN WILLIAMS,                             )
                                               )
        PLAINTIFF,                             )       CASE NO. 3:19-CV-00599
                                               )
                                               )
        V.                                     )
                                               )
                                               )       JUDGE RICHARDSON
PRISONER TRANSPORTATION                        )
SERVICES, LLC, et al.                          )       MAGISTRATE JUDGE HOLMES
                                               )
        DEFENDANTS.                            )



 MOTION TO SET ASIDE DEFAULT PURSUANT TO F.R.C.P. 55(c) BY DEFENDANT
                        CUYAHOGA COUNTY


        Defendant Cuyahoga County (“County”) moves this Honorable Court to set aside default

pursuant to F.R.C.P. 55(c). Default should be set aside for good cause because the County has a

meritorious defense, Plaintiff will not be prejudiced if default is set aside, and the County’s actions

(or inactions) were not willful. Additionally, this Court likely lacks personal jurisdiction over the

County because Plaintiff cannot establish minimum contacts between the County and Tennessee

to meet due process requirements. For these reasons and those stated in the memorandum in

support and the accompanying exhibits, the County respectfully requests that the Clerk of Court’s

entry of default be set aside.




                                                   1

    Case 3:19-cv-00599 Document 40 Filed 05/08/20 Page 1 of 3 PageID #: 179
                                              Respectfully submitted,

                                              /s/ Leslie Curry Bay____________________
                                              LESLIE CURRY BAY (019812)
                                              2000 Richard Jones Road, Suite 250
                                              Nashville, TN 37215
                                              Phone: (615) 383-9495 /Fax: (615) 292-9848
                                              leslie@currybaylaw.com

                                              BRENDAN D. HEALY (0081225)
                                              Assistant Prosecuting Attorney, Cuyahoga County
                                              8th Floor Justice Center
                                              1200 Ontario Street
                                              Cleveland, Ohio 44113
                                              Phone: (216) 698-6447/Fax: (216) 443-7602
                                              bhealy@prosecutor.cuyahogacounty.us
                                              (Pending admission pro hac vice)

                                              Attorneys for Defendant Cuyahoga County


                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing “Motion to Set Aside Default Pursuant to
F.R.C.P. 55(c) by Defendant Cuyahoga County” was filed electronically on this 8th day of May
2020. Notice of this filing will be sent by operation of the Court’s electronic filing system to all
parties indicated on the electronic filing receipt. Parties may access this filing through the Courts
electronic filing system.

Daniel W. Olivis, Esq.                                           Troy L. Bowlin, II, Esq.
George S. Scoville, III, Esq.                                    The Bowlin Law Firm, P.C.
LEWIS, THOMASON, KING, KRIEG & WALDROP                           400 W. 1st North Street
424 Church Street, Suite 2500 P.O. Box 198615                    Morristown, TN 37814-4617
Nashville, Tennessee 37219-8615                                  Attorney for Plaintiff
Attorneys for Prisoner Transportation Services, LLC,
Prisoner Transportation Services of America, LLC,
Brevard Extraditions, LLC d/ba U.S. Prisoner Transport

Lee L. Piovarcy
MARTIN, TATE, MORROW & MARSTON, P.C.
6410 Poplar Avenue, Suite 1000
Memphis, TN 38119
Attorney for Defendant Brevard Extradition, LLC d/b/a U.S. Prisoner Transport



                                                 2

    Case 3:19-cv-00599 Document 40 Filed 05/08/20 Page 2 of 3 PageID #: 180
                                            /s/ Leslie Curry Bay____________
                                            Leslie Curry Bay




                                   3

Case 3:19-cv-00599 Document 40 Filed 05/08/20 Page 3 of 3 PageID #: 181
